internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-158587-02 date september in re legend husband wife trust will state dear this responds to a letter dated date and subsequent correspondence requesting rulings regarding the federal estate and gift_tax consequences of the proposed creation of a_trust facts the facts submitted and representations made are as follows husband will execute trust and fund it with his own assets under the terms of trust article provides that husband reserves personal rights including the right to amend or revoke trust and to withdraw income or principal husband’s personal rights will be suspended while husband is absent for reasons specified in trust or while he is incompetent as determined under procedures specified in trust plr-158587-02 if these personal rights are suspended the trustees are authorized to make gifts from trust to wife and descendants or to trusts primarily for their benefit but not in excess of the exclusion amounts under sec_2503 of the internal_revenue_code if an individual eligible to receive gifts is acting as trustee the aggregate gifts to that individual in any calendar_year cannot exceed the greater of dollar_figure or of the aggregate value of the trust estate during husband’s life the trustees will pay to husband any income or principal they deem necessary or advisable for his best interests if husband’s personal rights are suspended the trustees will also pay any income or principal the trustees deem necessary or advisable for the health education support and maintenance of husband’s descendants and of wife article provides at my wife’s death if i am still living i give to my wife a testamentary general_power_of_appointment exercisable alone and in all events to appoint part of the assets of the trust estate having a value equal to i the amount of my wife’s remaining applicable_exclusion_amount less ii the value of my wife’s taxable_estate determined by excluding the amount of those assets subject_to this power free of trust to my deceased wife’s estate or to or for the benefit of one or more persons or entities in such proportions outright in trust or otherwise as my wife may direct in her will the trust assets distributed in satisfaction of wife’s exercise of this power will be selected by the trustee and valued as of wife’s date of death trust further provides that at husband’s death if wife survives husband after the payment of taxes administration_expenses and other costs the trustees will distribute to wife as the marital gift a fraction determined under a formula of the residue of trust the balance of the residue will be held as husband’s family_trust any portion of the marital gift that wife disclaims will be held as part of husband’s family_trust if wife does not survive husband the entire residue will be held as husband’s family_trust during wife’s life wife will receive any of the income and principal of husband’s family_trust that the trustees in their discretion deem necessary or advisable for her health education support and maintenance the trustees may also pay any income and principal they deem necessary or advisable for the health education support and maintenance of husband’s descendants if husband’s family_trust holds husband’s residence wife will have the exclusive use of that residence for life or until the trustees determine that the residence is no longer needed for such purpose no rent or other costs will be charged to wife and the trustees will pay all of the expenses of maintaining the residence the trustees may not sell the residence without wife’s consent unless she is disabled if the residence is sold the trustees may purchase or build a replacement residence which will be subject_to the provisions applicable to the plr-158587-02 residence that was sold wife is granted a testamentary special power to appoint the assets of husband’s family_trust remaining at wife’s death to any of husband’s descendants upon the death of the survivor of wife and husband any assets of husband’s family_trust that wife does not appoint will be distributed to husband’s then living descendants per stirpes or one-half to wife’s heirs and one-half to husband’s heirs determined under state law as if wife and husband had each died on that date as residents of state husband is named as the trustee of all trusts to be established under trust until his death or disability with two individuals named as successors wife plans to execute will article of will makes gifts of wife’s tangible personality article of will provides i exercise in favor of my estate the power_of_appointment given to me by sec_4 of the trust created by husband dated __ and direct that assets having a value equal to i the amount of my remaining applicable_exclusion_amount less ii the value of my taxable_estate determined by excluding the amount of those assets subject_to this power be distributed to my estate as soon after my death as possible article of will provides that if husband survives wife husband will receive a fraction of wife’s residuary_estate after the payment of estate_taxes debts and expenses determined as follows the numerator of the fraction will be the smallest pecuniary amount that if given outright to husband would eliminate or reduce to the lowest possible sum the state and federal estate_tax liability of wife’s estate this amount will be calculated by taking into account wife’s applicable_exclusion_amount and all other tax_credits deductions and other preferences allowed to wife’s estate the balance of the residuary_estate will be held as a separate trust wife’s family_trust if husband does not survive wife the entire residuary_estate will be held as the family_trust under article of will any part of the gift to husband that he disclaims will become part of wife’s family_trust article of will provides that during husband’s life husband will receive any of the income and principal of wife’s family_trust that the trustees deem necessary or advisable for his health education support and maintenance the trustees may also pay any income and principal they deem necessary or advisable for the health education support and maintenance of husband’s descendants if wife’s family_trust holds wife’s residence husband will have the exclusive use of that residence for life or until the trustees determine that the residence is no longer needed for such purpose plr-158587-02 no rent or other costs will be charged to husband and the trustees will pay all of the expenses of maintaining the residence the trustees may not sell the residence without husband’s consent unless he is disabled if the residence is sold the trustees may purchase or build a replacement residence to which the provisions of article will apply under article d husband is granted a testamentary special power to appoint the assets of wife’s family_trust remaining at his death to any of his descendants under article upon the death of the survivor of wife and husband any assets of wife’s family_trust that husband does not appoint will be distributed to wife’s then living descendants per stirpes or one-half to wife’s heirs and one-half to husband’s heirs determined under state law as if wife and husband had each died on that date as residents of state husband is named as the trustee of all trusts to be established under will with two individuals named as successors you have requested the following rulings on the death of wife during husband’s lifetime if wife exercises the power_of_appointment granted her under article of trust husband will be treated as making a gift that qualifies for the federal gift_tax_marital_deduction to wife with respect to that portion of trust appointed by wife if wife predeceases husband of the assets in trust the value of trust assets over which wife holds a power_of_appointment under article of trust will be included in wife’s gross_estate any assets that originated in trust and that pass to or from wife’s family_trust established under will will not constitute a gift from husband to the other beneficiaries of wife’s family_trust any assets that originated in trust and that pass to wife’s family_trust established under will will not be included in husband’s gross_estate law and analysis sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death under sec_2036 the value of the gross_estate includes the value of all property to the extent of any interest in the property which the decedent has transferred plr-158587-02 without receiving adequate_and_full_consideration in money_or_money's_worth by trust or otherwise retaining for life either the possession or enjoyment of or the right to income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the gross_estate includes the value of all property of which the decedent has at any time made a transfer except where there has been a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the decedent to alter amend revoke or terminate the interest in the property or where the decedent relinquished this power within the three-year period ending on the date of the decedent's death sec_2041 provides for the inclusion in the gross_estate of any property over which the decedent possesses at the time of his death a general_power_of_appointment created after date sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate except that a power to consume property for the benefit of the decedent that is limited by an ascertainable_standard relating to health education support or maintenance of the decedent is not deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that the term power_of_appointment does not include powers reserved by the decedent to himself within the concepts of sec_2036 to sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent's_estate or the creditors of his estate sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_25_2511-2 of the gift_tax regulations provides that as to any property or part therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property to himself or herself sec_2523 provides that where a donor transfers during the calendar_year by gift an interest in property to a donee who at the time of the gift is the donor's spouse plr-158587-02 there shall be allowed as a deduction in computing taxable_gifts for the calendar_year an amount with respect to such interest equal to its value rulings and husband proposes to execute trust and transfer to it property held in husband’s separate name husband will retain the power to amend or revoke trust and to withdraw assets from trust unless these powers are suspended due to husband’s incapacity or absence under limited circumstances until his death thus under sec_25_2511-1 husband’s initial contribution of assets to trust will not be a completed_gift because he will retain the right to withdraw assets and to revoke his transfer and revest title in himself under article of trust if wife predeceases husband at her death wife will possess a testamentary general power to appoint to wife’s estate or to or for the benefit of one or more persons or entities trust assets equal in value to wife’s remaining applicable_exclusion_amount less the value of wife’s taxable_estate determined as if she did not possess this power accordingly we conclude that if wife predeceases husband the value of trust assets over which wife holds a power_of_appointment under article of trust will be included in wife’s gross_estate further on the death of wife during husband’s lifetime if wife exercises that power_of_appointment husband is treated as relinquishing his dominion and control_over the property subject_to that power_of_appointment accordingly on the death of wife during husband’s lifetime if wife exercises the power_of_appointment granted her under article of trust husband will make a completed_gift under sec_2501 husband’s gift will qualify for the federal gift_tax_marital_deduction under sec_2523 rulings and wife plans to execute will in which if she predeceases husband she will exercise to the fullest extent the power granted under article of trust under the terms of will if husband survives wife he will receive an outright payment of a fractional share of her residuary_estate the balance of the residuary_estate will be held in wife’s family_trust the trustee will pay to husband and to husband’s descendants any amount of income and principal of wife’s family_trust that the trustees deem necessary or advisable for the health education support and maintenance of husband and his descendants further if the trust holds wife’s residence during his life husband will have the exclusive use of that residence and wife’s family_trust will pay all costs associated with that use husband is named as the initial trustee of wife’s family_trust husband will have a testamentary special power to appoint the assets of wife’s family_trust among his then living descendants any assets that he fails to appoint will be distributed to wife’s then living descendants per stirpes or one-half to wife’s heirs and one-half to husband’s heirs determined under state law as if wife and husband had each died on that date as residents of state husband will be treated as making a completed_gift to wife of that portion of plr-158587-02 trust appointed by wife if wife predeceases husband thus at her death wife will be treated as the owner of the trust assets she appoints under article of will the trust assets wife appoints will be distributed to wife’s estate and will pass under will under the terms of will those assets may be among the assets in wife’s residuary_estate used to fund wife’s family_trust accordingly we conclude that any assets that originated in trust and that pass to or from wife’s family_trust established under will will not constitute a gift from husband to the other beneficiaries of wife’s family_trust under the terms of wife’s family_trust in his role as either a beneficiary or a trustee husband will not have a general power under sec_2041 because distributions of income and principal from wife’s family_trust are subject_to an ascertainable_standard further any interest husband might have under wife’s family_trust in a residence in which he may have had an ownership_interest would not cause that residence to be includible in his gross_estate under sec_2036 accordingly we conclude that any assets that originated in trust and that pass to wife’s family_trust established under will will not be included in husband’s gross_estate except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the rulings contained in this letter are based upon information and representations submitted by the trustee and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours _______________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_611 purposes
